fact that a defendant had to use a peremptory challenge to achieve that
                 result does not mean that the defendant was denied his right to an
                 impartial jury."); Wesley v. State, 112 Nev. 503, 511, 916 P.2d 793, 799
                 (1996). We conclude that the district court did not abuse its discretion,
                 and we
                             ORDER the judgment of conviction AFFIRMED.




                                                                    tlip      , J.
                                                    Pickering



                                                    Pa


                                                                                 J.
                                                    Saitta


                 cc:   Hon. Lidia Stiglich, District Judge
                       Patricia C. Halstead
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e